Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00003-CR

                                        David LUNA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1176-CR-B
                         Honorable Gary L. Steel, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

        In accordance with this court’s memorandum opinion of this date, we MODIFY the trial
court’s written judgment as follows:

   •   We delete the assessment of court-appointed attorney’s fees against appellant David Luna;
       and

   •   Under the heading “Plea to Motion to Revoke,” we delete “TRUE” and MODIFY the
       Judgment to state “NOT TRUE.”

We AFFIRM the trial court’s judgment as modified. Counsel’s motion to withdraw is GRANTED.

       SIGNED February 2, 2022.


                                               _____________________________
                                               Irene Rios, Justice